Citation Nr: 0301718	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a surgical scar on 
the right elbow.

2.  Entitlement to an increased evaluation for residuals of 
fractures to the right fourth and fifth metacarpals, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1958.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied an increased 
evaluation (rated at that time as 10 percent disabling) for 
residuals of a fracture of the fourth metacarpal of the right 
hand, to include traumatic arthritis.  This appeal also 
arises from the RO's October 1998 rating decision that denied 
entitlement to service connection for the residuals of a 
fracture to the fifth metacarpal of the right hand.  The 
veteran appealed these determinations.

In a decision of October 2000, the Board of Veterans' Appeals 
(Board) granted entitlement to service connection for 
residuals of a fracture of the fifth metacarpal of the right 
hand.  The issue of an increased evaluation of the right 
fourth metacarpal fracture was remanded for development of 
the medical evidence.  By rating decision of July 2001, the 
RO rated the right fourth and fifth metacarpal fractures as 
one disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5223.  Thus, the issue of an increased evaluation for 
residuals of a fracture to the right fifth metacarpal is 
inextricably intertwined with the issue on appeal regarding 
the evaluation of the fracture to the fourth metacarpal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The case has 
now returned for appellate consideration.

A hearing was held before the Board in July 2000.  The 
undersigned conducted this hearing and will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 1991 & Supp. 2002).  In April and August 2001, 
the veteran requested another hearing before the Board.  A 
hearing was scheduled for mid-December 2002, and the veteran 
was notified of this hearing date at his last reported 
address by letter of September 2002.  However, the veteran 
failed to report for this hearing.


FINDINGS OF FACT

1.  All evidence required for equitable determinations on the 
issues decided below has been obtained.

2.  Surgery for transposition of the right ulnar nerve 
conducted in 1998 and 2000 was done in order to alleviate 
symptomatology associated with the veteran's service-
connected reflex sympathetic dystrophy of the distal right 
ulnar nerve.

3.  The residuals of the fractures of the veteran's right 
(major) fourth and fifth metacarpals are characterized by 
malunion with angulation, muscle atrophy, significant grip 
weakness, and some limitation of motion.


CONCLUSIONS OF LAW

1.  A surgical scar on the medial aspect of the right elbow 
was incurred as a result of the veteran's service connected 
reflex sympathetic dystrophy of the distal right ulnar nerve.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2002).

2.  An increased evaluation in excess of 20 percent disabling 
is not warranted for residuals of fractures to the right 
fourth and fifth metacarpals.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 
4.71a, 4.73, Diagnostic Codes 5003, 5010, 5125, 5151, 5219, 
5223, 5309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized by the 
Board that the provisions of 38 U.S.C.A. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  
These provisions were in effect at the time of the 
supplemental statements of the case (SSOC) issued in February 
2001, March 2001, July 2001, and March 2002.  The March 2002 
SSOC also advised him generally of the notice and duty to 
assist requirements of the current law.  VA also had the 
opportunity to apply the duty to assist provisions found at 
38 U.S.C.A. § 5107(b) (West 1991) that existed prior to 
November 2000 as indicated in the statements of the case 
(SOC) issued in October 1998 and April 1999.  Therefore, the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 and 
the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters issued by 
the RO in September 1998 and November 2000, the veteran was 
informed of the actions he must take and the type of evidence 
required in order to establish his current claims.  He was 
requested to identify all healthcare providers that had 
treated his right finger/arm disabilities, and lay and/or 
medical evidence showing a connection to his military 
service.  These letters, in addition to the RO's letter of 
September 2001, also notified the veteran of the development 
that would be completed by VA in substantiating his claims.  
This development included requesting all medical evidence 
identified as pertinent to the claims, obtaining service 
medical records, and obtaining VA compensation examinations.  

In addition, the Board's remand of October 2000 noted 
detailed discussions of the evidence required to establish 
the current claims and the actions that would be conducted by 
the RO and those expected from the veteran.  In the 
previously noted SOC and SSOC's, VA specifically notified the 
veteran of the evidence that it had considered.  The SOC and 
SSOC's also notified the veteran of the pertinent law and 
regulations and the RO's reasons and bases for denying his 
claims.  Finally, the Board remand of October 2000 provided 
the veteran with a detailed description of what development 
would be conducted prior to a final VA decision.  In effect, 
the Board informed the veteran that no further development 
would be conducted after completion by the RO of the remand 
instructions.  Thus, the requirements of 38 U.S.C.A. 
§§ 5103(a) and 5103A have been met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have been 
obtained, to include service medical records and VA treatment 
records.  In addition, the VA has assisted in the development 
of all private medical evidence identified by the veteran as 
pertinent to his claims.  Finally, the veteran was afforded 
an opportunity to have a hearing before VA at his Board 
hearing in July 2000 and RO hearings in September 1998 and 
November 2001.

The veteran was afforded VA compensation examinations, to 
include both neurologic and orthopedic evaluations, in 
December 2000 and April 2001.  The VA examiners noted 
detailed medical histories, physical findings, radiological 
reports, and the appropriate diagnoses.  The record clearly 
indicates that the claims file was available for review.  The 
examiners' opinions specifically addressed the veteran's 
functional limitations due to pain, weakness, excess 
fatigability, and/or incoordination resulting from his 
service-connected finger disabilities.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Thus, the Board finds that the 
medical evidence currently of record is sufficient for an 
equitable determination at this time and further development 
of the medical evidence is not required under the provisions 
of 38 U.S.C.A. § 5103A.

The Board finds that no further development is required based 
on the remand instructions of October 2000.  It is determined 
that the RO has fully complied with the remand instructions 
to include requesting identification of all healthcare 
providers treating the claimed disorders, obtaining 
identified medical evidence, obtaining VA examinations, and 
readjudicating the appealed issues.  Therefore, no further 
development is warranted based on October 2000 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The service medical records fail to note any scar associated 
with the veteran's right upper extremity.  Medical records 
from the 1990's indicate that he veteran had been treated for 
multiple brain lesions and benign tumors of the cervical 
spine.  In February 1994 he underwent ulnar nerve block for 
chronic right hand and forearm dysesthetic pain.

A November 1996 VA outpatient record noted the veteran's 
complaints of pain on the dorsum of his right fourth and 
fifth fingers.  On examination, grip and finger flexions were 
strong.  However, extension of the fourth and fifth fingers 
was weak.  The assessment was traumatic arthritis.  A VA 
electromyography (EMG) of the right upper extremity conducted 
in February 1997 found right median motor and sensory 
latencies were marginally abnormal, which the examiner noted 
as suspicious for carpal tunnel syndrome (CTS).  Other 
findings were consistent with cervical (at the C8 level) 
dysfunction.  In May 1997, a VA physician indicated that the 
veteran was receiving treatment for ulnar neuropathy.  VA 
treatment records from the late 1990's noted the veteran's 
complaints of right hand pain, tingling, and sensory loss.  
The impressions were ulnar neuropathy.

VA neurologic and orthopedic examinations of October 1997 
noted complaints of constant "electric shock" type pain 
radiating out from his fourth and fifth metacarpals, numbness 
and tingling in the fourth and fifth digits of the right hand 
every morning that would resolve after several hours of use, 
some weakness in the fourth and fifth digits, and 
hyperesthesia to light touch (causing excruciating pain) in 
the fourth and fifth digits.  He denied stiffness, swelling, 
heat, redness, instability, giving way, or locking associated 
with his right hand.  It was noted that the veteran was 
currently retired.  On examination, the veteran was right 
hand dominant.  Visualization of the right hand revealed loss 
of architecture and there was decreased prominence of the 
fourth metacarpophalangeal joint.  Surgical scars were well-
healed, normal color, and normal texture.  The right hand had 
normal temperature, color, and texture.  There was full range 
of motion in the right fourth and fifth digits.  Goniometer 
results were reported.  No swelling was found on examination.  
There was decreased sensation to both light touch and 
pinprick in the fourth and fifth digit.  Tinel's sign was 
positive in the right wrist.  There were no constitutional 
signs or symptoms of bone disease.  A right hand X-ray found 
healed fracture deformities of the mid-shaft of the fourth 
and fifth metacarpals.  There was also slight dorsal bowing 
of these bones.  The diagnosis was status post fracture of 
the fourth and fifth metacarpal of the right hand.  The 
examiner commented that ulnar neuropathy had not been shown 
on EMG.  

Another VA EMG was conducted in November 1997.  The 
impression was possible early CTS and suspicion of ulnar 
nerve compression at the elbow without denervation.

In March 1998, a private outpatient record noted that EMG 
studies had for some time shown that the veteran suffered 
with ulnar entrapment at both the right elbow and wrist.  A 
private operative report of March 1998 noted that the veteran 
underwent surgery for transposition of the right ulnar nerve 
at the elbow.

A letter from a Michael Polsky, M.D., dated in October 1998 
noted that the veteran was being treated for right upper 
extremity pain.  It was reported that transposition of the 
right ulnar nerve had not relieved his pain.  It was also 
noted that the veteran had a history of cervical cord surgery 
for a right-sided vascular malformation.  Apparently, nerve 
conduction testing revealed neuropathy of the right ulnar 
nerve and bilateral median nerve sensory-motor slowing in the 
carpal tunnels. 

A private rehabilitation examination of October 1998 reported 
the veteran's complaints of right hand pain.  It was noted 
that the veteran underwent decompression surgery for vascular 
malformation in the cervical spine and surgery for 
transposition of the ulnar nerve in the right arm.  EMG 
findings for ulnar neuropathy were noted.  On examination, 
there was slight deformity of the dorsum of the right hand 
from his old metacarpal injury.  There was no muscle wasting.  
Muscle strength, movement of the fingers, and grip strength 
were all within normal limits.  This examiner's impression 
was that the veteran's pathology was in the right hand at the 
fracture site and was probably because of entrapment of the 
nerves from the fracture of his metacarpals.

A private nerve conduction test was given to the veteran in 
January 2000.  On examination, he had decreased sensation to 
light touch at the medial hand and fourth and fifth digits.  
His motor strength was 5 out of 5 with no apparent atrophy.  
He had a positive Tinel's sign at the wrist and elbow.  The 
impression was mild demyelinating ulnar neuropathy of the 
right elbow without denervation, no evidence of right ulnar 
neuropathy at the wrist, and it was doubted that 
radiculopathy from the cervical spine was involved.

Private occupational therapy testing of January and February 
2000 noted abnormal sensation ranging from diminished light 
touch to loss of protective sensation in the palmar and 
dorsal aspect.  Range of motion in the right ring finger for 
the metacarpal phlangeal (MP) joint was from -6 to 59 degrees 
(normal was reported to be +20 to 90 degrees), proximal 
interphalangeal (PIP) joint was -14 to 87 degrees (normal was 
0 to 100), and distal interphalangeal (DIP) joint was -16 to 
53 degrees (normal was 0 to 70).  The small finger range of 
motion was -11 to 62 degrees in the MP joint, -15 to 80 
degrees in the PIP joint, and -7 to 55 degrees in the DIP 
joint.  The veteran reported the level of pain in his right 
hand to be at seven, on a scale from one (no pain) to ten 
(severe pain).  There was minimal to moderate edema in the 
right hand.  Average grip strength in the left hand was 
measured at 77.77 pounds, but in the right it was measured at 
3 pounds.  The diagnosis was ulnar nerve injury. 

A private operative report of February 2000 indicated that 
the veteran underwent exploration and transposition of the 
right ulnar nerve.  The findings included entrapment 
involving the intramuscular septum on the distal arm and 
within the substance of the flexi carpi ulnaris.  The nerve 
was also found to be heavily scarred within the subcutaneous 
fascia.

Miguel Pirela-Cruz, M.D., noted in a letter of June 2000 that 
the veteran had undergone surgical subcutaneous transfer of 
his ulnar nerve and then submuscular transposition of the 
nerve.  These procedures had not relieved his symptoms due to 
entrapment of the ulnar nerve.  Dr. Cruz noted that the 
veteran's right hand symptomatology was due to regeneration 
phenomena of the ulnar nerve.  

Outpatient records from 1999 to 2000 prepared by Dr. Cruz 
indicated that the veteran's surgical scars were well-healed, 
but there was mild wasting/atrophy in the right upper 
extremity.  In July 2000, it was noted that the veteran had 
been in an automobile accident that exacerbated the recovery 
from his right ulnar nerve transposition.  In September 2000, 
the veteran complained of diminished sensation on the ulnar 
nerve distribution.  He also complained of a burn on the 
dorsum of his right hand due to the problem.  On examination, 
there was some atrophy involving the first dorsal interossei, 
but the other right hand musculature was reported to be 
robust.  He could make a composite fist and had full 
extension in the fingers of the right hand.  However, there 
was some weakness in adduction of the ring and little 
fingers.  There was a well-healed scar on the medial aspect 
of his right elbow.  In letters of September 2000 and April 
2001, Dr. Cruz associated the problems with the veteran's 
ring and little fingers with his right ulnar neuropathy and 
nerve palsy.

The veteran was afforded a VA orthopedic examination in 
December 2000.  He complained of numbness and weakness in his 
right hand.  The veteran asserted that he had a tendency to 
drop things out of his right hand and had difficulty holding 
a pen or pencil when writing.  It was noted that the veteran 
had undergone two surgeries on his ulnar nerve because of his 
right hand symptoms, but neither surgery had alleviated his 
problems.  He denied any flare-ups of his symptomatology, and 
indicated that these symptoms were persistent and constant.  
It was reported that the veteran was right hand dominant.  On 
examination, there was depression and shortening of the 
metacarpal heads of the ring and little fingers with an 
obvious angular deformity of the fourth and fifth 
metacarpals.  The skin of the right hand was normal, but 
there was slight atrophy of the hand muscles.  The veteran 
could voluntarily touch the tip of  his right thumb to each 
finger.  He could make a fist with all finger tips touching 
the palm, but the ring and little fingertips touched the palm 
one centimeter proximal to the mid-palmar crease due to 
shortening of the metacarpals.  Grip strength in the left 
hand was 78 pounds, while in the right it was only 23 pounds.  
Key pinch and tip pinch strengths in the right hand were 
found to be normal.  Active range of motion in the ring 
finger MP joint was from 0 to 8 degrees extension and 0 to 76 
degrees flexion, in the PIP joint was from 0 to 98 degrees, 
and in the DIP joint was from 12 to 40 degrees.  Active range 
of motion in the little finger MP joint was from 0 to 8 
degrees extension and from 0 to 86 degrees flexion, in the 
PIP joint was from 0 to 86 degrees and in the DIP joint was 
from 0 to 26 degrees.  There was no apparent pain during 
finger motion.  A long surgical scar was found on the medial 
aspect of the elbow extending from the distal arm to the 
middle of the forearm.  An X-ray of the right hand revealed 
healed fractures at the center of the diaphyses of the ring 
and little fingers.  The ring metacarpal was shortened by six 
millimeters with the fracture healed in 33 degrees 
angulation, apex dorsal.  The little metacarpal was shortened 
by seven millimeters with the fracture healed in 36 degrees 
angulation, apex dorsal.  There was no evidence of 
osteophytic changes in the joints of the right hand.  The 
diagnosis was malunion fracture of the right (major) ring and 
little fingers.  It was opined by the examiner that the 
malunion of the fractures had interfered with the veteran's 
grip and ability for fine manipulation with the ring and 
little fingers; he found it unlikely that ulnar neuropathy 
caused these problems.  The examiner equated the residuals of 
the malunion of the fourth and fifth metacarpals to ankylosis 
of the right and little fingers in a favorable position.

A right hand X-ray of early April 2001 found no significant 
abnormalities in the right hand.  A VA neurological 
examination of April 2001 indicated that there was a 15 
centimeter scar over the medial aspect of the distal right 
arm and proximal right forearm.  This examiner injected the 
veteran's ulnar nerve at his right wrist with Lidocaine and 
Marcaine.  This injection completely relieved the veteran's 
symptoms associated with his right hand.  Based on this 
result, the VA examiner retracted his opinion of December 
2000 (that the veteran's right numbness was a result of ulnar 
nerve entrapment at the elbow) and opined that the veteran's 
complaints were due to reflex sympathetic dystrophy of the 
distal right (major) ulnar nerve resulting from the veteran's 
fourth and fifth metacarpal fractures.  

Another VA neurologic examination was given to the veteran in 
late April 2001.  He complained of tingling in the fourth and 
fifth digits with flexion of the hand and with pressure on 
his right forearm.  He denied any current complaints of 
excruciating pain.  He also denied the use of pain 
medication, splints, elbow pads, or any type of home therapy.  
On examination, the veteran was able to pull his shirt off 
without distress.  The right hand had 5 out of 5 muscle 
strength.  However, there was weakness noted in the fourth 
and fifth DIP flexors rated as 4 out of 5.  There was 
dysesthesia to light touch over the right fourth and fifth 
fingertips to the palm.  There was no allodynia.  Deep tendon 
reflexes in the finger flexors was 2- out of four.  This 
examiner opined that the veteran's problems with altered 
sensation in the fourth and fifth fingers of the right hand 
were from a chronic ulnar neuropathy, likely due to chronic 
pressure from scarring or mechanical process around the 
"left" elbow.  The examiner felt that there was no 
relationship to the veteran's fracture of the fourth and 
fifth metacarpal.  The diagnosis was chronic right ulnar 
neuropathy.

The veteran provided testimony at hearings before VA in 
September 1998, July 2000, and November 2001.  He claimed 
that he had pain and numbness in his right hand due to the 
fractures of his fourth and fifth digits.  The veteran 
asserted that the transposition surgeries on his right ulnar 
nerve had not alleviated his right hand symptoms, but in fact 
had made them worse.  It was alleged that his right hand pain 
required him to take sleeping pills in order to sleep and 
even this medication did not allow for complete sleep.  He 
claimed that when he gripped something with his right hand it 
caused pain in his fourth and fifth digits.  The veteran 
reported that he had difficulty moving his fourth and fifth 
digits and lacked strength in them.  These problems made it 
difficult to write and pick up items with his right hand.  
However, he acknowledged that he could make a loose fist.  He 
asserted that when he picked something up with his right 
hand, many times he would drop it.  The veteran alleged that 
his right hand problems prevented him from performing his 
duties as a boxing coach, as he did not have the dexterity to 
show his pupils certain moves required of the right hand.  
Initially, the veteran testified that he took prescription 
pain medication to alleviate his symptoms, but at his last 
hearing in November 2001 the veteran indicated that he no 
longer took this medication even though it was recommended by 
his physicians.  The veteran indicated in November 2001 that 
his treating physicians were considering further surgery 
regarding his right upper extremity complaints.

VA outpatient records dated in 2002 noted assessments for 
chronic ulnar neuropathy and status post cervical 
laminectomy.  The veteran was given a VA orthopedic 
consultation in January 2002 in order to determine if further 
surgery would be helpful.  It was noted that injections of 
April 2001 had provided immediate and complete relief of his 
right hand pain.  The veteran denied having any pain in his 
right hand at the current time, but did claim to have 
numbness and weakness in the right hand.  Testing of the 
veteran's motor functions in the right hand showed weakness 
of all hand instrinsics, profound weakness of all finger 
flexors, and marked weakness of extension of all fingers.  
However, the examiner noted that the veteran could easily 
grasp and carry his walker with both hands.  There was one 
centimeter of atrophy in the right forearm.  The diagnosis 
was chronic weakness and numbness in the right hand.  The 
examiner did not recommend further surgery, but instead that 
the veteran receive symptomatic treatment.  

A letter of January 2002, prepared by a private physical 
therapist, noted the veteran's complaints regarding his right 
hand and indicated that the veteran did not have sufficient 
grip in his right hand to allow functional use of the hand.  
The therapist noted that he could not determine how much 
impact the service-connected injury to the right hand had on 
the veteran's current functional ability, but noted the 
opinion that the disability appeared to be neurologic in 
nature.  He also noted that the veteran was receiving 
physical therapy for right body weakness and impaired 
mobility due to cervical spinal cord compression. 

Entitlement to service connection for a right elbow/forearm 
scar.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

VA examinations have determined that a 15 centimeter long 
surgical scar exists on the medial aspect of the elbow 
extending from the distal arm to the middle of the forearm.  
It is clear based on the lay and medical evidence of record 
that this scar was not incurred during military service, but 
is the result of ulnar nerve surgery conducted since the late 
1990's.  This surgery was done on the belief that the 
neurological symptoms associated with the veteran's right 
hand were the result of an ulnar nerve entrapment at the 
right elbow.  Apparently, this finding was supported by the 
EMG results.  However, two transpositions of the right ulnar 
nerve failed to alleviate the veteran's complaints and 
according to his assertions, made his symptoms worse.  Based 
on this and the result of ulnar nerve injections at the wrist 
in April 2001, one VA examiner determined the etiology of the 
right ulnar disorder to be the veteran's service-connected 
fractures of his fourth and fifth metacarpals.  At lease one 
private examiner agreed with this conclusion.

Based on the equipoise of the medical opinions, VA awarded 
the veteran service connection for reflex sympathetic 
dystrophy of the distal right ulnar nerve in a rating 
decision of March 2002.  While the right elbow surgery of the 
late 1990's was done on what may have been a misdiagnosis, it 
was performed in order to alleviate symptomatology that was 
ultimately, by reason of the award of service connection for 
right sympathetic dystrophy, attributed to the veteran's 
service-connected residuals of his fourth and fifth 
metacarpal fractures.  Therefore, the Board finds that 
entitlement to service connection is warranted for a surgical 
scar on the medial aspect of the elbow under the provisions 
of 38 C.F.R. § 3.310(a).

Increased evaluation for the residuals of the fractured right 
fourth and fifth metacarpals.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claim for an increased rating is an original 
claim that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, based on the veteran's lay evidence 
(provided at his VA hearings and on examination in December 
2000) of constant symptomatology without periodic flare-ups, 
the Board concludes that the disability in the current case 
has not significantly changed.  Therefore, a uniform rating 
is warranted despite a regulatory change.

The veteran's residuals of fractures of the right fourth and 
fifth metacarpals are currently rated 20 percent disabling 
effective on May 9, 1997 under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(traumatic arthritis) and 5223 (favorable ankylosis of two 
digits of one hand).  

Under Code 5010, joints affected by degenerative changes are 
to be evaluated under the diagnostic criteria evaluating 
limitation of motion in the affected joint.  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, is to be evaluated as 20 
percent disabling.  X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups is to be 
rated as 10 percent disabling.  The percentage ratings based 
on X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremeties are considered groups 
of minor joints.  38 C.F.R. § 4.45(f) (2002).

While degenerative changes in the right hand have not been 
reported on the radiological studies, it appears that the RO 
evaluated the malunions in the fourth and fifth metacarpals 
as being analogous to degenerative changes of the joints.  
The veteran currently receives the highest evaluation 
authorized under the provisions of Code 5010 (5003).

According to Code 5223, favorable ankylosis of the ring and 
little finger warrants a 10 percent rating in the major hand.  
A ten percent evaluation can also be awarded under this Code 
for limited motion permitting flexion of the fingertips to 
within two inches (5.1 centimeters) of the transverse fold of 
the palm.  Limitation of motion of less than one inch (2.5 
centimeters) in either direction is not considered disabling.  
To obtain a higher evaluation, there must be involvement of 
either the index finger or thumb.  As the latter digits on 
the veteran's right hand do not have a service-connected 
disability, a higher evaluation under Code 5223 is not 
authorized.

Under Code 5219, unfavorable ankylosis (or fixation) of the 
ring and little finger warrants a 20 percent rating in the 
major hand.  A 20 percent evaluation can also be awarded for 
limited motion preventing flexion of the fingertips to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  To receive a higher evaluation under Code 5219, 
there must be involvement of either the index finger or 
thumb.  As neither of these digits on the veteran's right 
hand is service-connected, a higher evaluation is not 
warranted.

However, Note (a) at Code 5219 authorizes an analogous rating 
for amputation when there is extremely unfavorable ankylosis 
of the fingers, with all joints in extension or in extreme 
flexion, or with rotation and angulation of bones.  While 
Code 5151 allows a 30 percent evaluation for amputation of 
the ring and little fingers on the major hand, this 
evaluation cannot be awarded in the current case.  The 
radiological evidence indicates there is malunion and 
shortening of the metacarpals in the ring and little fingers 
with angulation, but does not show the bones in rotation or 
ankylosis in any joint of these fingers.  In addition, the 
medical evidence establishes that significant active motion 
is still possible in the right ring and little finger.  The 
medical opinion of December 2000 establishes that the 
veteran's malunion of the ring and little fingers is similar 
to favorable ankylosis of these fingers.  Therefore, the 
evidence shows that unfavorable ankylosis does not currently 
exist in the right fourth and fifth digit and a 30 percent 
evaluation is not warranted under Codes 5219 and 5151. 

When more than one-half of the metacarpal bone is lost in 
multiple finger injuries, Code 5151, Note (d) authorizes a 
rating of 10 percent be added to (not combined with) the 
ratings for multiple finger amputations.  There is 
radiological evidence in December 2000 of loss of bone in 
both the fourth and fifth metacarpal bones; however, the 
amount of loss does not appear to equal one-half the bone 
length.  In any event, the evidence does not show the 
symptomatology required for an evaluation under Code 5151 
and, therefore, the additional ten percent rating discussed 
in Note (d) cannot be added to the rating for the veteran's 
fourth and fifth metacarpal deformities under other 
diagnostic criteria.

Under Note (f) at Code 5151, loss of use of the hand will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump with a suitable prosthetic appliance.  Multiple 
examinations noted significant weakness in grip strength in 
the right hand.  A private physical therapist opined in 
January 2002 that the veteran had lost all functional use of 
the right hand.  However, the majority of the examiners in 
recent years have clearly indicated that the veteran still 
had use of this hand.  As late as January 2002, a VA 
orthopedic physician observed that the veteran was still able 
to grip a walker with his right hand.  The veteran's own lay 
testimony also indicates that, while diminished, he still 
retains some grip strength and use of his right hand.  Based 
on this evidence, the Board finds that at least a minimal 
degree of functional ability still exists in the veteran's 
right hand that would not be equally well served by an 
amputation stump with a suitable prosthetic appliance.  Thus, 
an analogous evaluation under Code 5125 (for loss of use of a 
hand) is not warranted.

The medical evidence indicates that there is atrophy 
involving the muscles of the right hand.  In September 2000, 
the muscle involved was specifically identified as the 
interossei.  According to 38 C.F.R. § 4.73, Diagnostic Code 
5309, the interossei muscles are identified with Muscle Group 
IX, the group that acts in grasping movements of the hand.  
This criteria indicates that as the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, and 
tendons, muscle injuries to Group IX are to be rated on 
limitation of motion, with a minimum 10 percent rating 
assigned.  As the veteran currently is awarded a 20 percent 
evaluation for the functional limitation in his right hand 
due to the fractures of the fourth and fifth metacarpal, a 
higher evaluation is not authorized under Code 5309.

The Board notes that the 20 percent rating currently assigned 
is, absent extremely unfavorable ankylosis, the highest 
rating available for limitation of motion of the ring and 
little fingers.  Consequently, a higher rating based on 
additional functional impairment is not warranted.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

The Board notes that the veteran was awarded service 
connection for reflex sympathetic dystrophy of the distal 
right ulnar nerve in a rating decision of March 2002.  This 
disability was evaluated as 30 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8516.  The veteran has 
not submitted a notice of disagreement with this evaluation 
and this issue, or the evaluation of this disability, is not 
properly before the Board at the present time.

It is claimed by the veteran that his fractured right fourth 
and fifth metacarpals forced him to quit his profession as a 
boxing coach, since he no longer could show his students 
movements that involved the right hand and arm.  The majority 
of the veteran's reported symptomatology in the right upper 
extremity is associated with his service-connected reflex 
sympathetic dystrophy and not directly with the fractures of 
his fourth and fifth metacarpals.  This is supported by 
opinions of a private occupational therapist in October 1998, 
Dr. Cruz in September 2000 and April 2001, VA examiners in 
April 2001 and January 2002, and a physical therapist in 
January 2002.  In addition, the medical evidence indicates 
that the veteran has significant other medical disorders 
involving his cervical spine and brain that affect his 
functional ability.  

While the veteran had brief hospitalizations in 1998 and 2000 
for transposition of the ulnar nerve, this surgery is 
associated with the service-connected neurological disability 
and is not part of the current appeal.  There is no 
allegation or evidence that the veteran's orthopedic 
residuals of the metacarpal fractures resulted in his being 
hospitalized in recent years.  In addition, medical opinion 
of December 2000 has determined that the primary orthopedic 
symptomatology solely attributable to the metacarpal 
fractures is loss of grip strength and impairment of fine 
manipulation.  Based on this medical opinion, the Board finds 
that the veteran's fractures of the fourth and fifth 
metacarpals, while impacting the veteran's ability to work, 
has not caused a marked interference with his chosen 
profession.  A lack of grip strength and motion in two minor 
fingers would not prevent the veteran from demonstrating 
certain movements.  In fact, the veteran has demonstrated 
that he has enough active motion to put his right hand into a 
loose fist.  Thus, the level of interference with the 
veteran's industrial abilities due to the residuals of his 
fractured right fourth and fifth metacarpals is fully 
contemplated in his current evaluation under the rating 
schedule.  Based on this evidence, the Board finds that the 
veteran's service-connected fractures of the right fourth and 
fifth metacarpals do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
this disability does not warrant referral for an extra-
schedular evaluation.

Conclusion

The Board finds that the evidence warrants the grant of 
entitlement to service connection for a surgical scar on the 
medial aspect of the right elbow.  The Board finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent disabling for residuals of 
fractures to the right fourth and fifth metacarpals.  While 
the veteran is competent to report his symptoms, the medical 
findings do not support higher evaluations.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the 
appellant's statements, even if sworn.  The Board concludes 
that the preponderance of the evidence is against the claim 
for higher evaluations and the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a surgical scar on the 
medial aspect of the right elbow is granted.

Entitlement to an increased evaluation, in excess of 20 
percent disabling, for residuals of fractures to the right 
fourth and fifth metacarpals is denied


REMAND

By rating decision of February 2001, the RO implemented the 
Board's October 2000 decision that granted entitlement to 
service connection for a fracture of the right fifth 
metacarpal.  The effective date of this award was determined 
by the RO to be May 9, 1997.  In a VA Form 9 (Appeal to Board 
of Veterans' Appeals) received in August 2001, the veteran 
expressed his disagreement with the effective date of the 
award of service connection.  He apparently contended that 
the effective date should be in February 1962.  An SOC was 
not issued regarding the effective date for the award of 
service connection for the fracture of the right fifth 
metacarpal.

Based on this evidence, the Board finds that the appellant 
has submitted a timely notice of disagreement (NOD) regarding 
the issue of entitlement to an earlier effective date for the 
award of service connection for residuals of a fracture of 
the right fifth metacarpal.  See 38 C.F.R. § 20.201.  This 
NOD was received within one year of the RO's determination 
and therefore has been timely submitted.  See 38 C.F.R. 
§§ 19.28, 19.29.  Under the circumstances, this issue is not 
yet ripe for appellate review and must be remanded to the RO 
to insure protection of the veteran's due process rights.  
See Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board takes this opportunity to inform the appellant and 
his representative that he must submit a timely substantive 
appeal (VA Form 9) after the issuance of an SOC if he wishes 
for the Board to conduct appellate review of this issue.  
Without a timely substantive appeal regarding the above 
issue, the Board has no jurisdiction to review this claim.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Therefore, in order to ensure the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The RO should issue an SOC regarding its 
February 2001 decision assigning an 
effective date of May 9, 1997 for the 
award of service connection for residuals 
of a fracture to the right fifth 
metacarpal.  This SOC must specifically 
inform the appellant and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claim.  See 
38 U.S.C.A. §§ 5103, 5103A.  The 
appellant and representative should then 
be given the opportunity to respond 
thereto.  Only if the appellant submits a 
timely substantive appeal (VA Form 9) 
should this issue be referred back to the 
Board for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



